Hill, O. J.
1. The discretion of tlie trial court in refusing to grant a new trial on the ground of newly discovered evidence will not be disturbed, where the testimony alleged as newly discovered is simply impeaching in character, and where no affidavits are presented showing the good character of the witnesses who will give the new evidence. Fort v. State, 3 Ga. App. 448 (60 S. E. 282) ; 14 Michie’s Dig. Ga. R. 400; Polite v. State, 78 Ga. 347 (3).
2. No error of law in the trial of the ease is complained of, and the evidence supports the verdict. Judgment affirmed.